


109 HRES 876 IH: Expressing that the House of

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 876
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mr. Price of Georgia
			 (for himself and Mr. Deal of Georgia)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing that the House of
		  Representatives recognizes the rising cost of health care and encourages
		  greater patient empowerment, choice, and responsibility in health care
		  decisions.
	
	
		Whereas Americans deserve high-quality, reasonably priced,
			 reliable health care;
		Whereas Americans deserve the security of knowing that
			 health care will be available when they need it;
		Whereas since 2004 more than 3,000,000 Americans have
			 enrolled in health savings accounts;
		Whereas health savings accounts are helping to make health
			 insurance more affordable for individuals and companies while providing greater
			 choice and flexibility;
		Whereas medical providers and insurance companies who
			 disclose information about prices and quality prior to the time of service or
			 treatment help Americans become more knowledgeable regarding personal health
			 care decisions;
		Whereas Congress is working to expand the use of health
			 information technology to lower costs, reduce medical errors, and improve
			 quality of care;
		Whereas reforming the current medical liability system to
			 create a fairer and more just system will provide patients with meritorious
			 claims a more efficient and predictable compensation process for their economic
			 losses, and will reduce frivolous lawsuits against physicians and other health
			 care providers which otherwise would increase the cost of health care for
			 everyone; and
		Whereas fundamental insurance reform will allow small
			 businesses the opportunity to join together to offer more affordable health
			 insurance to employees, thereby increasing the number of insured Americans:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 increasing cost of the current health care system; and
			(2)understands that
			 any reforms in the health care system that provide for greater patient
			 empowerment, choice, and responsibility are positive reforms for all
			 Americans.
			
